Citation Nr: 1019813	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1953 to October 1956.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for bilateral hearing loss and 
tinnitus effective January 28, 2005 (the date of the claim).  
The Veteran expressed disagreement with both ratings 
assigned; his substantive appeal limited his appeal to the 
matter of the rating for hearing loss, and that is the only 
issue before the Board.  The Veteran's claims file is now 
under the jurisdiction of the Waco, Texas RO.  The Veteran 
had requested, and was scheduled for, a Travel Board hearing.  
In correspondence dated in February 2010, his representative 
indicated he would not be attending such hearing, and 
withdrew the hearing request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

In January 2010 written arguments, the Veteran and his 
representative assert that his hearing loss disability had 
increased in severity.  As his last audiological evaluation 
was in December 2007, and in light of the allegation of an 
increase in severity of this disability, a contemporaneous 
examination is necessary.  

[The Veteran is advised that a governing regulation provides 
that when (as here) an examination is scheduled in connection 
with an original claim and the claimant fails to report for 
such examination, the rating is to be based on the evidence 
of record (which currently does not show a compensable level 
of hearing loss disability).  See 38 C.F.R. § 3.655.]

Notably, as this appeal is from the initial rating assigned 
with the award of service connection staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for an 
audiological evaluation of the Veteran 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss disability.

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

